PER CURIAM.
These were actions for penalties for the violation of the safety appliance law embodied in Act March 2, 1893, c. 196, 27 Stat. 531 (U. S. Uomp. St. 1901, p. 3174), Act April 1, 1896, c. 87, 29 Stat. 85, and Act March 2, 1903, c. 976, 32 Stat. 943 (U. S. Comp. St. Supp. 1907, p. 885), and the principal question in the cases was whether the duty of the railway company, where this law was applicable, was that of exercising reasonable care to maintain the prescribed safety appliances in operative condition, or was absolute. This question, and all the other questions in these cases, have been repeatedly considered and decided, and upon the authority of St. Louis, Iron Mountain & Southern Railway Company v. Taylor, 210 U. S. 281, 294, 28 Sup. Ct. 616, 52 L. Ed. 1061, United States v. Denver & Rio Grande R. Co., 163 Fed. 519, 90 C. C. A. 329, Chicago, Milwaukee & St. Paul Ry. Co. v. United States, 165 Fed. 423, 91 C. C. A. 373, 20 L, R. A. (N. S.) 473, Hepner v. United States, 213 U. S. 103, 29 Sup. Ct. 474, 53 L. Ed. 720, and Chicago, Burlington & Quincy R. Co. v. United States (C. C. A.) 170 Fed. 556, the judgments below must be affirmed. It is so ordered.